DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a Non-final action in response to an original application filed on 02/20/2020.
Claims 1-14 have been examined and are pending in this application; claims 1 and 6 are independent claims. 

Claim Objections
Claim 1 is objected to because of the following informalities: Please include “A” before the word “method”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities: Please include “A” before the word “device”.  Appropriate correction is required.
Claims 2-5 are objected to because of the following informalities: Please include “The” before the word “method”.  Appropriate correction is required.
Claim 7-14 are objected to because of the following informalities: Please include “The” before the word “device”.  Appropriate correction is required.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made

Claims 1 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sheng et al. (WO 2016/164582) in view of  Lee et al. (US 2017/0227995 A1)

Regarding claims 1 and 6, a method for securing a system configured to perform decision tasks carried out by a machine learning engine, equipped for operating with at least one machine learning model, [The BioAura engine includes a machine learning model that uses the biomedical data from each of WMSs to validate or identify users. In this section, we describe the learning and decision making phases of BioAura engine, (Mosenia et al., Paragraph 82)], 
the system comprising at least one training component for improving the at least one machine learning model, [In the learning phase, the BioAura engine is given a training dataset. The model is built using a supervised learning approach (i.e., a machine learning approach in which the model is built based on labeled training data points), (Paragraph 84)], a device for carrying out decisions based on said machine learning model and a set of input data, [the BioAura engine makes decisions using the already-trained model, (Paragraph 88)], and an interaction interface for exchanging said at least one machine learning model between training component and device, [Please see Figure 5], wherein the device comprises a model attestation checker, [Countermeasures: We describe two main types of countermeasures against poisoning attacks. [0175] Outlier detection: One of the common goals of defenses against poisoning attacks is to reduce the effect of invalid data points on the final result. In a machine learning method, such invalid data points are considered outliers in the training dataset., (Mosenia et al., Paragraphs 174 & 175)], wherein the method comprises the steps of: 
for the device: acquiring input data, [Figure 5, “Biomedical data from VMSs], 
ascertaining at least one machine learning model over the interaction interface for the model attestation checker, [The smartphone 82 preprocesses one minute of Biostreams collected from WMSs 84. Then, it transmits the preprocessed information (Y) along with user ID to the BioAura Engine 90. The BioAura engine includes a look up stage 92 and a classifier 94, (Mosenia et al., Paragraph 90)], 
checking if said at least one machine learning model is trusted by a model attestation, [Poisoning attack: In a poisoning attack, the attacker changes the final learning model by adding precisely-selected invalid data points to the training dataset. In CABA, the attacker might threaten the integrity of the machine learning algorithm by using an untrusted WMS that aims to add malicious data points to the training set, (Mosenia et al., Paragraph 173)], 
considering by the machine learning engine, for decision making, only those machine learning models that are trusted, [Digitally-signed medical information: A digital signature can be used to check the authenticity of the information. A digital signature is a mathematical method for demonstrating the authenticity of a transmitted message. Thus, it provides the means to the recipient to check if the message is created by a legitimate sender. The WMSs and the smartphone can digitally sign the biomedical information before transmitting it, (Mosenia et al., Paragraph 176)], 
for the machine learning engine: carrying out the decision task for acquired input data by using said at least one trusted machine learning model, [the BioAura engine makes decisions using the already-trained model, (Mosenia et al., Paragraph 88)], 
Mosenia et al. fails to explicitly teach providing a result attestation for the decision output,
Lee et al. teaches that  FIGS. 5A and 5B show the testing results for the features in both the smartphone (FIG. 5A) and smartwatch (FIG. 5B). For each feature, the resulting p-values are drawn in a box plot, (Lee et al., Paragraph 52), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include providing a result attestation for the decision output, (Lee et al., Paragraph 52), in order to determine if the user is authentic, (Lee et al., Paragraph 8). 

Regarding claims 2 and 10, the method wherein the training component further comprises a training attestation checker, the method further comprising the steps for the training attestation checker of:
 acquiring training data, [The base station 22 also a wireless receiver, e.g., Bluetooth, with one more receive buffers 28 and from which the biomedical data is retrieved after it is received from the various WMSs. (Paragraph 60)],
approving training data in case acquired training data comprise a data attestation for the training component, [Poisoning attack: In a poisoning attack, the attacker changes the final learning model by adding precisely-selected invalid data points to the training dataset. In CABA, the attacker might threaten the integrity of the machine learning algorithm by using an untrusted WMS that aims to add malicious data points to the training set, (Paragraph 173)], 
improving said at least one machine learning model only with training data approved the by training attestation checker, [Digitally-signed medical information: A digital signature can be used to check the authenticity of the information. A digital signature is a mathematical method for demonstrating the authenticity of a transmitted message. Thus, it provides the means to the recipient to check if the message is created by a legitimate sender. The WMSs and the smartphone can digitally sign the biomedical information before transmitting it, (Paragraph 176)], 
providing a model attestation to the at least one machine learning model, [Figure 5, decision 96].

Regarding claims 3 and 7, the method the method further comprising the steps for the model attestation checker of: 
acquiring at least one set of input data, [The base station 22 also a wireless receiver, e.g., Bluetooth, with one more receive buffers 28 and from which the biomedical data is retrieved after it is received from the various WMSs. (Paragraph 60)], 
checking if said set of input data is trusted by digital signature, and for the device, [A digital signature can be used to check the authenticity of the information. A digital signature is a mathematical method for demonstrating the authenticity of a transmitted message, (Paragraph 177)],
considering for said decision making only input data that are trusted, [A digital signature is a mathematical method for demonstrating the authenticity of a transmitted message. Thus, it provides the means to the recipient to check if the message is created by a legitimate sender, (Paragraph 177)].

Regarding claims 4 and 12, the method wherein the training data comprise a data attestation when training data are supplied by a supervised content provider, [In the learning phase, the BioAura engine is given a training dataset. The model is built using a supervised learning approach (i.e., a machine learning approach in which the model is built based on labeled training data points), (Paragraph 84)].

Regarding claims 5 and 14, the method wherein the machine learning engine is capable of using at least one of input data that are not signed and a machine learning model that is not attested, wherein in case at least one of the input data or the machine learning model is not trusted, omitting providing the decision output with a result attestation, [Figure 6, Paragraph 11].

Regarding claim 8, the device according to claim 6, wherein the model attestation checker is executed in a tamper proof environment being part of the device, [Even though it is easier to compare authentication methods based on their EER.sub.t, we may want to minimize FAR.sub.t in highly-secure environments in order to ensure that an impostor is not authorized or minimize FRR.sub.t to enhance user convenience, (Paragraph 131)].

Regarding claim 9, the device according to claim 6, further comprising a result attestation component which is configured to provide a result attestation to the decision output in case the at least one machine learning model employed by the machine learning engine for performing the decision task is trusted by a model attestation, [Digitally-signed medical information: A digital signature can be used to check the authenticity of the information. A digital signature is a mathematical method for demonstrating the authenticity of a transmitted message. Thus, it provides the means to the recipient to check if the message is created by a legitimate sender. The WMSs and the smartphone can digitally sign the biomedical information before transmitting it, (Paragraph 176)].

Regarding claim 11, the device according to claim 10, wherein the training component is part of the device, [the BioAura engine is given a training dataset. The model is built using a supervised learning approach (i.e., a machine learning approach in which the model is built based on labeled training data points), (Paragraph 84)].

Regarding claim 13, the device according to claim 10, wherein the training data are further approved by the training attestation checker in case said training data encompass attested results from a machine learning engine using an attested machine learning model, [Poisoning attack: In a poisoning attack, the attacker changes the final learning model by adding precisely-selected invalid data points to the training dataset. In CABA, the attacker might threaten the integrity of the machine learning algorithm by using an untrusted WMS that aims to add malicious data points to the training set, (Paragraph 173)].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478